Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 2/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Claims 7 and 14, line 5, replace “third” with –fourth--.  
Appropriate correction is required.
	
Drawings
Figure 1A-1B and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0034094) in view of Yang (US 6,159,633)
Regarding claim 1, Liu et al. disclose  a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity and a first tab disposed on a first edge;  
a second positive electrode (17) having the first polarity and a first tab disposed on a first edge; 
a third negative electrode (11’) having a second polarity opposite to the first polarity and a second tab disposed on a first edge
a fourth negative electrode (17’) having the second polarity and a second tab disposed on a first edge, 
wherein the second positive electrode (17) comprises a distinct active material (16’ – [0043] – activated carbon)  from the first positive electrode (10’ – [0040] - NMC); and the two first electrically conductive tabs (see fig. 3B & 6B) and the two second electrically conductive tabs (see fig. 3B & 6B) are substantially aligned in the electrochemical cell assembly to respectively define a positive electrical connector and a negative electrical connector spaced apart from the positive electrical connector.
Liu et al. disclose the claimed invention except for:
A) the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  
B) the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge.
Yang discloses an energy storage device comprising electrodes (101,102, 201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101-C104, @ C201-C204) that are disposed on at least one first edge and at least on second edge distinct from the first edge. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  and the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge, since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Regarding claim 2, the modified Liu et al. disclose the at least one first edge (top/bottom – fig. 3B) of the first positive electrode has a first length and the at least one second edge has a second length greater than the first length (left/right – fig. 3B);
the at least one first edge of the second positive electrode has the first length (top/bottom) and the at least one second edge has the second length (left/right – fig. 3B);
the at least one first edge of the third negative electrode has the first length (top/bottom) and the at least one second edge has the second length (left/right); and
the at least one first edge of the fourth negative electrode has the first length (top/bottom – fig. 3B) and the at least one second edge has the second length (left/right); wherein the first positive electrode (11), the second positive electrode (17), the third negative electrode (11’), and the fourth negative electrode (17’) are assembled together to form the capacitor-assisted hybrid lithium-ion electrochemical cell assembly defining a first cell edge with the first length (top/bottom) and a second cell edge with the second length (left/right), wherein at least one of the plurality of positive electrical connectors and at least one of the negative electrical connectors is disposed on the first cell edge and at least one of the plurality of positive electrical connectors and at least one of the negative electrical connectors is disposed on the second cell edge of the capacitor-assisted hybrid lithium-ion electrochemical cell assembly (as modified by Yang).
Regarding claim 3, Liu et al. disclose either the first positive electrode or third negative electrode comprises a high energy capacity electroactive material and the second positive electrode or the fourth negative electrode comprises a high-power capacity electroactive material, wherein the first positive electrode and the third negative electrode define a lithium-ion battery (10) and the second positive electrode and/or the fourth negative electrode define a capacitor (16). 
Regarding claim 4, the modified Liu et al. disclose the at least two first electrically conductive tabs (Yang -@ C101 – C104) include four first electrically conductive tabs disposed on each of four edges of the first positive electrode (11), the at least two second electrically conductive tabs include four second electrically conductive tabs (Yang - @ C101-C104) disposed on each of four edges of the second positive electrode (17), the at least two third electrically conductive tabs include four third electrically conductive tabs (Yang - @C101-C104) disposed on each of four edges of the third negative electrode (11’), and the at least two fourth electrically conductive tabs include four fourth electrically conductive tabs (Yang - @C101-C104) disposed on each of four edges of the fourth negative electrode (17’), wherein the electrochemical cell assembly defines four cell edges (top/bottom/left/right) that each comprise a positive electrical connector and a negative electrical connector.
Regarding claim 5, the modified Liu et al. disclose the at least two first electrically conductive tabs include three first electrically conductive tabs (Yang - @ C101-C104) disposed on each of three edges (top/bottom/left) of the first positive electrode (11), the at least two second electrically conductive tabs include three second electrically conductive tabs (@C101-C104) disposed on each of three edges (top/bottom/left) of the second positive electrode (17), the at least two third electrically conductive tabs include three third electrically conductive tabs disposed on each of three edges of the third negative electrode (11’), and the at least two fourth electrically conductive tabs include three fourth electrically conductive tabs (@C101-C104) disposed on each of three edges (top/bottom/left) of the fourth negative electrode (17’),  wherein the electrochemical cell assembly defines:
(i) three cell edges (top, bottom, left) comprising both a positive electrical connector and a negative electrical connector; or
(ii) a first cell edge having a positive electrical connector and a negative electrical connector, a second cell edge having a positive electrical connector and a negative electrical connector, a third cell edge having a positive electrical connector, and a fourth cell edge having a negative electrical connector.
Regarding claim 6, the modified Liu et al. disclose the at least two first electrically conductive tabs (@C101-104) comprise three electrically conductive tabs disposed on three edges (top/bottom/left) of the first positive electrode (11) and the at least two second electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges of the second positive electrode (17).
Regarding claim 7, the modified Liu et al. disclose the at least two third electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges (top/bottom/left) of the third negative electrode (11’) and the at least two fourth electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges (top/bottom/left) of the fourth negative electrode (17’).
Regarding claim 8, the modified Liu et al. disclose a maximum current density is less than or equal to about 300 mA/ cm2 for each of the first positive electrode, the second positive electrode, the third negative electrode, and the fourth negative electrode.
While the modified Liu et al. do not specifically state a maximum current density is less than or equal to about 300 mA/ cm2 for each of the first positive electrode, the second positive electrode, the third negative electrode, and the fourth negative electrode it appears to be an inherent feature.  
Claim 8 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 8 (1) above, the modified Liu et al. reference teaches the claimed invention.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).	
Regarding claim 9, the modified Liu et al. disclose the first positive electrode comprises a NMC electroactive material (10’, [0040]).
Regarding claim 10, the modified Liu et al. disclose the second positive electrode comprises a second electroactive material (16’, [0043]) and the fourth negative electrode comprises a fourth electroactive material (16”, [0043]), wherein at least one of the second electroactive material and the fourth electroactive material is selected from the group consisting of: activated carbon (16’, [0043]), and graphite (16”, [0043]).
Regarding claim 11, the modified Liu et al. disclose the third negative electrode comprises a third negative electrode material (10”) is graphite [0040].
Regarding claim 12, the modified Liu et al. disclose each of the first positive electrode (@ 11), the second positive electrode (@ 17), the third negative electrode (@11’) and the fourth negative electrode (@17’) respectively comprises a current collector having an electroactive layer (10’,10“, 16’, 16”) disposed thereon, wherein a portion of the current collector defines the plurality of electrically conductive tabs (Ra et al.).
Regarding claim 13, the modified Liu et al. disclose the electrochemical cell assembly comprises at least three positive electrical connectors and at least three negative electrodes (see Yang fig. 45)
Regarding claim 14, Liu et al. disclose a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity and a tab disposed on at least one first edge, 
a second positive electrode (17) having the first polarity, comprising a distinct active material (activated carbon – [0043]),  from the first positive electrode  (NMC – [0040])  and a conductive tab disposed on a first edge;
a third negative electrode (16’) having a second polarity opposite to the first polarity and a third electrically conductive tab disposed on one first edge; and
a fourth negative electrode (16”) having the second polarity and a fourth electrically conductive tab disposed on one first edge, wherein the first electrically conductive tab and the second electrically conductive tab are substantially aligned in the electrochemical cell assembly to respectively define a positive electrical connector and the third electrically conductive tab and fourth electrically conductive tab are substantially aligned in the electrochemical cell assembly to define a negative electrical connector spaced apart from the positive electrical conductor. 
Liu et al. disclose the claimed invention except for:
A) the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  
B) the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge.
Yang discloses an energy storage device comprising electrodes (101,102, 201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101-C104, @ C201-C204) that are disposed on at least one first edge and at least on second edge distinct from the first edge. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  and the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge, since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Regarding claim 15, Liu et al. disclose either the first positive electrode or third negative electrode comprises a high energy capacity electroactive material and the second positive electrode or the fourth negative electrode comprises a high-power capacity electroactive material, wherein the first positive electrode and the third negative electrode define a lithium-ion battery (10) and the second positive electrode and/or the fourth negative electrode define a capacitor (16). 
Regarding claim 16, the modified Liu et al. disclose the at least two first electrically conductive tabs (@C101-104) comprise three electrically conductive tabs disposed on three edges (top/bottom/left) of the first positive electrode (11) and the at least two second electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges of the second positive electrode (17).
Regarding claim 17, the modified Liu et al. disclose the at least two third electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges (top/bottom/left) of the third negative electrode (11’) and the at least two fourth electrically conductive tabs comprise three electrically conductive tabs (@C101-104) disposed on three edges (top/bottom/left) of the fourth negative electrode (17’).

Regarding claim 18, the modified Liu et al. disclose the first positive electrode comprises a NMC electroactive material (10’, [0040]);
the third negative electrode comprises a third negative electrode material (10”) is graphite [0040].
the second positive electrode comprises a second electroactive material (16’, [0043]) and the fourth negative electrode comprises a fourth electroactive material (16”, [0043]), wherein at least one of the second electroactive material and the fourth electroactive material is selected from the group consisting of: activated carbon (16’, [0043]), and graphite (16”, [0043]).
Regarding claim 19, Liu et al. disclose a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity and a first electrically conductive tab disposed on at least one first edge of the first positive electrode;
a second positive electrode (17) having the first polarity and a second electrically conductive tab disposed on at least one first edge of the second positive electrode;
a third negative electrode (11’) having a second polarity opposite to the first polarity and a third electrically conductive tab disposed on at least one first edge of the third negative electrode; and
a fourth negative electrode (17’) having the second polarity and a fourth electrically conductive tab disposed on at least one first edge of the fourth negative electrode, wherein either the first positive electrode (11) or third negative electrode (11’) comprises a high energy capacity electroactive material and the second positive electrode (17) or the fourth negative electrode (17’) comprises a high power capacity electroactive material, and the first electrically conductive tab and the second electrically conductive tab are substantially aligned in the electrochemical cell assembly to respectively define at least one positive electrical connector and the third electrically conductive tab and the fourth electrically conductive tab are substantially aligned in the electrochemical cell assembly to define at least one negative electrical connector to reduce current density during high power charging and discharging.
Liu et al. disclose the claimed invention except for:
A) the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  
B) the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge.
Yang discloses an energy storage device comprising electrodes (101,102, 201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101-C104, @ C201-C204) that are disposed on at least one first edge and at least on second edge distinct from the first edge. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  and the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge, since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Regarding claim 20, the modified Liu et al. disclose the electrochemical cell assembly has at least one cell edge comprising both a positive electrical connector and spaced apart negative electrical connector (see Yang – fig. 45-46). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0050946
US 2010/0216027
US 2008/0318126
US 2008/0070102




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848